Nott? J.
By the act, under which the bond in question is taken? no person is entitled to the benefit of the prison rules? until he? she? or they? shall have given satisfactory security to the sheriff? &c. and it also provides that the sheriff shall be answerable for the solvency of such security. Now, since the act makes the sheriff the sole judge of the security? and requires him to take only such as is satisfactory to him, and declares expressly that he shall be answerable for the solvency of such security, this court cannot say he shall not be answerable. The ease of Oxley vs. Cowperthwaite, 1 Dall. 349. is directly in point ? and? for the reasons given in that case? I think a new trial ought to be granted in this.
Colcock? Brevard? and Bay, Js. concurred.